In re: Gulf States Theatres of Louisiana, Inc., United Artists Corporation and Joe Gianforte applying for writs of prohibition and mandamus.
Granted. See Order.
SANDERS, C. J. and SUMMERS, J.,
dissent from the granting of the temporary restraining order. The statute, LSA-R.S. 14:106, is not manifestly unconstitutional and the relators have an adequate remedy in the criminal proceeding; See Osborn v. City of Shreveport, 143 La. 932, 79 So. 542; West v. Winnsboro, 252 La. 605, 211 So.2d 665.
On considering the petition of the rela-tors in the above entitled and numbered cause,
Ordered that Writs of Prohibition and Mandamus issue to Honorable John F. Fant, Judge of the First Judicial District Court, Parish of Caddo, ordering him to restrain and enjoin John A. Richardson and George W. D’Artois, their agents, servants and employees, and all other persons in active concert with them from making seizures of prints of the motion picture film “Last Tango in Paris”, and from otherwise interfering with the showing of “Last Tango in Paris” at the Don Theatre in Shreveport, Louisiana, pending a judicial determination of the issues.